Citation Nr: 1703783	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  15-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1955 to July 1957.

This case comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from an October 2014 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey.  In that action, the RO granted service connection for PTSD and assigned an initial 10 percent disability rating.  The Veteran was notified of that action and he perfected an appeal, claiming that a higher disability rating should be assigned.

In addition, in a May 2015 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable rating.  Also, in that rating decision, the RO denied entitlement to service connection for a left ankle disability and determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a left knee disability.  In July 2015, the Veteran submitted a notice of disagreement with the RO's determination.  The record currently available to the Board, however, contains no indication that a Statement of the Case has as yet been issued.  Under these circumstances, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The Board notes that on VA Forms 9 received in September 2015 and December 2016, the Veteran appeared to refer to issues of entitlement to service connection for residuals of a left toe fracture and prostate cancer.  In the event the Veteran wishes to seek service connection for these disabilities, he should make this clear by filing the appropriate forms.  See e.g. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (regarding revised procedures for filing claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

In conjunction with the Veteran's claim of entitlement to service connection for PTSD, he underwent a VA psychiatric examination in October 2014.  Upon completion of the examination, the Veteran was diagnosed as having PTSD.  The examiner, however, did not comment on the severity of the Veteran's PTSD, to include the level of social and occupational impairment.  Under these circumstances, the examination is inadequate for rating purposes and a remand is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  

The Board notes that in connection with the Veteran's appeal for a higher initial rating for PTSD, his representative requested a Board videoconference hearing.  See July 2015 VA Form 9.  The Veteran, however, thereafter submitted a VA Form 9 in September 2015, indicating that he did not want to attend a Board hearing in connection with his appeal.  Under these circumstances, the Board will presume that the Veteran no longer wishes to attend a Board hearing.  Should that presumption not accurately reflect the Veteran's wishes, he should so advise the RO in writing.  

Finally, as noted above, in a May 2015 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable rating; denied service connection for a left ankle disability; and determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for a left knee disability.  Although the Veteran has submitted a notice of disagreement with the RO's determination, a Statement of the Case has not yet been issued.  Thus, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should furnish a Statement of the Case to the Veteran and any representative addressing the issues of entitlement to an initial compensable rating for bilateral hearing loss; entitlement to service connection for a left ankle disability; and whether new and material evidence has been received to reopen a previously denied claim of service connection for a left knee disability.  The appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  These issues should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The AOJ should contact the Veteran and ask him to submit or authorize the release of any records of treatment for his service-connected PTSD since January 2014.  The RO should then undertake the necessary efforts to secure any relevant records specifically identified by the appellant.  

3.  The Veteran should be afforded a VA medical examination to determine the severity of his service-connected PTSD.  Access to the appellant's electronic VA claims file must be provided to the examiner for review in connection with the examination.

After examining the appellant and reviewing the record, the examiner should address the severity of the appellant's service-connected PTSD and discuss the level of social and occupational impairment attributable to that disability.  The examiner should also opine whether it is at least as likely as not that the appellant's service-connected PTSD renders him unable to secure or maintain substantially gainful employment.

A complete rationale must be provided for any opinion offered.

4.  Thereafter, the AOJ must review the record and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The AOJ should then readjudicate claim, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant and any representative should be provided with a supplemental statement of the case and given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



